Case 2:19-cv-02956-GW-FFM Document 46 Filed 11/18/19 Page 1 of 12 Page ID #:548




   1 THE GILLAM LAW FIRM
     A Professional Law Corporation
   2 Carol L. Gillam, SBN 102354
     Sara Heum, SBN 288136
   3 10866 Wilshire Blvd Suite 400
     Los Angeles, California 90025-4338
   4 Telephone: 424.901.8372
     Facsimile: 310.203.9922
   5 carol@gillamlaw.com; sara@gillamlaw.com
     Attorneys for Plaintiff
   6 JUSTINE TANJAYA
   7
   8                         UNITED STATES DISTRICT COURT
   9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10
  11 JUSTINE TANJAYA, D.D.S., an                   Case No. 2:19-cv-02956 GW (FFMx)
     individual,
  12                                               PLAINTIFF JUSTINE TANJAYA’S
                                 Plaintiff,        OPPOSITION TO DEFENDANT
  13
            vs.                                    SOLTIRIOS TETRADIS’ MOTION
  14                                               TO DISMISS SECOND AMENDED
     REGENTS OF THE UNIVERSITY OF                  COMPLAINT
  15 CALIFORNIA, an entity, SOLTIRIOS
     TETRADIS, D.D.S., Ph.D, an
  16 individual, and DOES 1 through 25,            Judge: Hon. George H. Wu
     inclusive,                                    Courtroom: 9D
  17
                             Defendants.           Date: December 12, 2019
  18                                               Time: 8:30 a.m.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -i-             Case No. 2:19-cv-02956 GW (FFMx)
        PLAINTIFF JUSTINE TANJAYA’S OPPOSITION TO DEFENDANT SOLTIRIOS TETRADIS’ MOTION TO
                                DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 46 Filed 11/18/19 Page 2 of 12 Page ID #:549




   1        TO THE COURT, ALL PARTIES, AND ATTORNEYS OF RECORD:
   2        Plaintiff Justine Tanjaya, DDS hereby opposes Defendant Soltirios Tetradis’
   3 Motion to Dismiss Plaintiff’s Second Amended Complaint. This motion is based on
   4 the attached Memorandum of Points and Authorities, the files and records of this
   5 case, and such evidence and argument as may be adduced at a hearing on this
   6 matter.
   7
   8 DATED: November 18, 2019                 THE GILLAM LAW FIRM
   9                                          A Professional Law Corporation

  10                                          /s/ Carol Gillam
  11                                          CAROL L. GILLAM
                                              Attorneys for Plaintiff Justine Tanjaya
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -ii-            Case No. 2:19-cv-02956 GW (FFMx)
        PLAINTIFF JUSTINE TANJAYA’S OPPOSITION TO DEFENDANT SOLTIRIOS TETRADIS’ MOTION TO
                                DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 46 Filed 11/18/19 Page 3 of 12 Page ID #:550




   1                     MEMORANDUM OF POINTS AND AUTHORITIES
   2     I.      INTRODUCTION AND FACTUAL ALLEGATIONS
   3          Plaintiff Justine Tanjaya, DDS enrolled in UCLA’s doctoral program in Oral
   4 Biology at UCLA School of Dentistry in or about 2017. She satisfactorily performed
   5 her assignments. (Second Amended Complaint (“SAC”), Sept. 27, 2019, ECF No.
   6 29 ¶ 12.) On or about April 13, 2018, Plaintiff went to a scheduled meeting with
   7 Senior Associate Dean/Professor Soltirios Tetradis, DDS, Ph.D. (“Defendant
   8 Tetradis”) in his office on campus. Plaintiff was hoping for guidance and
   9 constructive advice in handling some issues with her research mentor, Dr. Kang
  10 Ting. Defendant Tetradis instructed Plaintiff to close the door. They were alone.
  11 Defendant Tetradis sexually harassed Plaintiff, stroking her hand and moving so
  12 close to her that their legs touched. (SAC ¶¶ 13–17.) During that meeting,
  13 Defendant Tetradis threatened Plaintiff, telling her that if she did not cooperate, she
  14 would not successfully graduate from her doctoral program. (SAC ¶ 18.)
  15          Five days later, Defendant Tetradis met with her again, alone in his office on
  16 campus, and pressured her to file a Title IX complaint against Dr. Ting. He boasted
  17 of his power within the University, especially his close relationship with Dean Paul
  18 Krebsbach as well as with the Title IX Coordinator. (SAC ¶¶ 20–22.) During the
  19 second meeting, he again closed the door and stroked her back and arms. (SAC ¶
  20 23.) Once again, he pressured her to file a false Title IX complaint against Dr. Ting
  21 threatening her academic studies. (Id.) Plaintiff was deeply disturbed by the sexual
  22 assault and the pressure to lie from a senior official of the School of Dentistry. She
  23 was too afraid to immediately complain. (SAC ¶¶ 24–25.)
  24          Defendant Tetradis repeatedly demanded Dr. Tanjaya come to his office
  25 again. In June 2018, he threatened her again, telling her that her actions would
  26 negatively impact the continuity of her studies. (SAC ¶ 25.) Plaintiff also learned
  27 that Defendant Tetradis was trying to physically track her down and even came into
  28 the orthodontic clinic where she was working. (Id.) She finally gained the courage to
                                                 -1-             Case No. 2:19-cv-02956 GW (FFMx)
        PLAINTIFF JUSTINE TANJAYA’S OPPOSITION TO DEFENDANT SOLTIRIOS TETRADIS’ MOTION TO
                               DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 46 Filed 11/18/19 Page 4 of 12 Page ID #:551




   1 file the Title IX complaint against Defendant Tetradis on June 25, 2018. (SAC ¶ 27.)
   2 Defendant Tetradis continued to retaliate against her, making it much more difficult
   3 for her to successfully complete her doctorate. (SAC ¶¶ 28–42.) Six months passed
   4 with no action by Defendants on Plaintiff’s complaints, despite Plaintiff’s repeated
   5 requests for an update on the status of her complaints and despite her repeated
   6 complaints of retaliation for her original Title IX complaint. (SAC ¶ 41.) In fact,
   7 Regents never responded to Plaintiff until after this lawsuit was filed. (Id.)
   8           Defendant Tetradis now moves to dismiss the claims against him. However,
   9 the Court should deny his motion because Plaintiff has adequately pled her
  10 allegations against him.
  11     II.      ARGUMENT
  12           Despite the plethora of facts alleged in the SAC, as summarized above,
  13 Defendant Tetradis has moved to dismiss under Fed. R. Civ. Proc. Rule 12(b)(6),
  14 asserting that Plaintiff has failed to meet the Iqbal/Twombly standard for stating a
  15 claim to relief. But it is Defendant Tetradis who fails to meet his burden on a motion
  16 to dismiss. The Court must “accept as true all of the factual allegations set out in
  17 plaintiff’s complaint, draw inferences from those allegations in the light most
  18 favorable to plaintiff, and construe the complaint liberally” for purposes of ruling on
  19 the motion. Doe v. United States, 419 F.3d 1058, 1062 (9th Cir. 2005).
  20           “If a complaint is dismissed for failure to state a claim, leave to amend should
  21 be granted unless the court determines that the allegation of other facts consistent
  22 with the challenged pleading could not possibly cure the deficiency.” Schreiber
  23 Distributing Co. v. Serv–Well Furniture Co., Inc., 806 F.2d 1393, 1401 (9th Cir.
  24 1986). As detailed below, Plaintiff has pled sufficient facts to support two causes of
  25 action against Defendant Tetradis. Plaintiff has provided facts to support a finding
  26 that Defendant Tetradis committed battery and assault against Plaintiff. Therefore,
  27 the Court should deny Defendant Tetradis’ motion.
  28
                                                 -2-             Case No. 2:19-cv-02956 GW (FFMx)
        PLAINTIFF JUSTINE TANJAYA’S OPPOSITION TO DEFENDANT SOLTIRIOS TETRADIS’ MOTION TO
                                DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 46 Filed 11/18/19 Page 5 of 12 Page ID #:552




   1         A. The Court Should Reject Defendant’s Argument that the SAC Is
   2            Untimely.
   3         The Court should reject Defendant’s argument that the SAC is untimely
   4 because Plaintiff filed her Second Amended Complaint based on the Court’s date of
   5 entry of the order. While the order states it is signed September 5, 2019, it was
   6 entered into on September 6, 2019. The docket reflects that on September 6, 2019,
   7 the Court entered into an order allowing Plaintiff to file the Second Amended
   8 Complaint “21 days from the date of this order.” (Order, Sept. 6, 2019, ECF No.
   9 28.) Plaintiff filed her SAC on September 27, 2019—exactly 21 days from the
  10 Court’s order, going by the September 6 date. To the extent this was a day late, this
  11 was inadvertently based upon a misunderstanding of the date, and Defendant has not
  12 suffered any prejudice. Therefore, the Court should reject Defendant Tetradis’
  13 argument that the SAC was untimely.
  14         B. Plaintiff Agrees to Dismiss the Quid Pro Quo Harassment Claim in
  15            Violation of Title IX, 20 U.S.C. § 1681 Against Defendant Tetradis.
  16         Plaintiff concedes that the Title IX claim cannot be brought against individual
  17 defendants, only the institutions that are recipients of the federal funding. Therefore,
  18 Plaintiff agrees to dismiss this claim against Defendant Tetradis.
  19         C. Plaintiff Has Adequately Pled Assault.
  20         The Court can retain supplemental jurisdiction over Plaintiff’s state court
  21 claims based on her claims against Regents. Turning to Defendant Tetradis’
  22 argument, the only element of assault that Defendant Tetradis is disputing is the
  23 element of intent, alleging that his tortious intent cannot be inferred from his sexual
  24 touching of Plaintiff because such inference is not “natural.” (Tetradis’ Motion to
  25 Dismiss Second Amended Complaint (“Tetradis’ MTD”), Nov. 7, 2019, ECF No.
  26 42, 8:16, 7–10.) Therefore, Plaintiff will only address this element. And on this
  27 point, Defendant Tetradis’ argument fails.
  28
                                                 -3-             Case No. 2:19-cv-02956 GW (FFMx)
        PLAINTIFF JUSTINE TANJAYA’S OPPOSITION TO DEFENDANT SOLTIRIOS TETRADIS’ MOTION TO
                                DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 46 Filed 11/18/19 Page 6 of 12 Page ID #:553




   1               1. Applicable Standard
   2        The elements of assault are: “(1) defendant acted with intent to cause harmful
   3 or offensive contact […]; (2) plaintiff reasonably believed she was about to be
   4 touched in a harmful or offensive manner […]; (3) plaintiff did not consent to
   5 defendant’s conduct; (4) plaintiff was harmed; and (5) defendant’s conduct was a
   6 substantial factor in causing plaintiff’s harm.” So v. Shin, 212 Cal. App. 4th 652,
   7 669 (2013). The tortious intent is present if the act “is done for the purpose of
   8 causing such an apprehension or with knowledge that, to a substantial certainty,
   9 such apprehension will result.” Restatement (Second) of Torts § 21 cmt. d (Am.
  10 Law Inst. 1965).
  11               2. Plaintiff sufficiently pled intent.
  12        First, Plaintiff has pled facts about Defendant Tetradis’ nonconsensual
  13 touching, from which the court can reasonably infer intent. (SAC ¶¶ 13, 14, 16, 23.)
  14 Defendant Tetradis’ intent to offend the Plaintiff or knowledge that his
  15 nonconsensual sexual touching will be offensive to Plaintiff can be reasonably
  16 inferred from these acts. A jury could reasonably infer that a professor or dean who
  17 sexually touched a student behind closed doors in his office intended to cause an
  18 offensive or harmful contact, or, at the very least, knew that such conduct would be
  19 offensive to the student. (SAC ¶¶ 13–15.)
  20        Further, after Defendant Tetradis first touched Plaintiff, she started crying and
  21 tried to move away. However, despite seeing that she was uncomfortable, Tetradis
  22 persisted in touching her. (SAC ¶¶ 14–16, 23.) Therefore, the Court can reasonably
  23 infer Defendant Tetradis’ tortious intent from his persistent sexual touching.
  24 Accordingly, Plaintiff meets the first element of assault.
  25        Defendant Tetradis fails to explain why a jury could not reasonably infer
  26 tortious intent from this conduct or why such inference is not “natural.” See
  27 Kharmats v. Kasavin (Cal. Ct. App., Feb. 28, 2005, No. A102805) 2005 WL
  28 460215, at *5 (court inferring intent to cause offensive or harmful contact from
                                                 -4-             Case No. 2:19-cv-02956 GW (FFMx)
        PLAINTIFF JUSTINE TANJAYA’S OPPOSITION TO DEFENDANT SOLTIRIOS TETRADIS’ MOTION TO
                                DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 46 Filed 11/18/19 Page 7 of 12 Page ID #:554




   1 Defendant’s acts of running over to Plaintiff, “positioning himself very close to her
   2 body, yelling at her, and pointing his finger close to her face”); see also Wichansky
   3 v. Zowine, 150 F. Supp. 3d 1055, 1076 (D. Ariz. 2015) (citing Braxton-Secret v.
   4 Robins Co., 769 F.2d 528, 531 (9th Cir. 1985)) (questions of a person’s state of
   5 mind are generally factual issues and defendants failed to explain why a reasonable
   6 jury would not be able to infer tortious intent from the alleged conduct).
   7         Second, Defendant Tetradis’ argument that his nonconsensual touching of a
   8 student behind closed doors in his office is not “inherently harmful or offensive” is
   9 unpersuasive. (Tetradis’ MTD 8:15.) A jury could reasonably infer that a professor/
  10 dean who stroked a student’s hands, arms, back, and touched her legs behind closed
  11 doors in his office intended to offend the student or, at the very least, knew that such
  12 conduct would be offensive to the student, especially when touching continued after
  13 Plaintiff began to cry. (See SAC ¶¶ 13–15.)
  14               3. The cases Defendant relies on are distinguishable.
  15         Additionally, Defendant Tetradis’ cases fail to support his argument. In
  16 Schramm v. Montage Health, the plaintiff sued a security guard, nurse, and doctor
  17 for assault and battery, among other claims, for failure to administer her proper
  18 treatment after an unrelated sexual assault because they learned that she was
  19 suffering from bipolar disorder. Schramm v. Montage Health, No. 17-cv-2757-
  20 VKD, 2019 WL 2744850, at *1 (N.D. Cal. July 1, 2019). The court denied the
  21 security guard’s and nurse’s motions to dismiss assault and battery claims because
  22 the plaintiff alleged enough facts for the court to reasonably infer tortious intent
  23 from their conduct. Id. at *6. However, plaintiff only pled improper catheterization
  24 while she was unconscious against the doctor. Id. at *4. Because this conduct by
  25 itself did not suggest tortious intent, the court dismissed plaintiff’s battery and
  26 assault claim against the doctor only. Id. at *7.
  27         Here, Plaintiff alleged enough facts of Defendant Tetradis’ unconsented
  28 sexual conduct to infer his intent to cause Plaintiff offensive contact or, at the very
                                                 -5-             Case No. 2:19-cv-02956 GW (FFMx)
        PLAINTIFF JUSTINE TANJAYA’S OPPOSITION TO DEFENDANT SOLTIRIOS TETRADIS’ MOTION TO
                                DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 46 Filed 11/18/19 Page 8 of 12 Page ID #:555




   1 least, knowledge that such contact would be offensive to her. Defendant Tetradis’
   2 conduct is distinguishable from the doctor’s conduct in Schramm because, unlike
   3 catheterization of a patient in a hospital, the sexual and unwanted touching after
   4 plaintiff was clearly uncomfortable by itself implies intent to offend. Therefore, the
   5 court can reasonably infer Defendant Tetradis’ tortious intent.
   6         Furthermore, Defendant Tetradis’ reliance on Young v. City of Menifee is
   7 misplaced. In that case, plaintiff merely alleged that the police officers “caused
   8 Plaintiff to experience prolonged, extreme, and unnecessary pain as a result of
   9 refusing to administer medical care ..., refusing to allow Plaintiff or medical staff to
  10 wipe off the pepper spray on Plaintiff’s face ..., among others.” Young v. City of
  11 Menifee (C.D. Cal., Apr. 5, 2019, No. EDCV171630JGBSPX) 2019 WL 3037926,
  12 at *11. Accordingly, the court did not find any tortious intent because the plaintiff
  13 failed to plead intent or the inference of intent to cause harmful or offensive
  14 touching. This is, however, not the case here because Defendant Tetradis’ intent is
  15 readily inferable from his conduct, including touching legs behind closed doors, and
  16 stroking Plaintiff, as described supra. (SAC ¶¶ 13–16, 21–23.)
  17         Moreover, other cases Defendant cites are similarly distinguishable. See
  18 Bosworth v. United C.D. Cal., Mar. 26, 2015, No. CV 14-0498 DMG (SS)) 2015
  19 WL 13763668, at *3 (“shackling” of the prisoner by itself was not enough to
  20 demonstrate federal officers’ tortious intent necessary for assault because the
  21 prisoner was a convicted felon receiving treatment outside the prison). This is in
  22 contrast to Defendant Tetradis’ unwanted sexual touching because his conduct by
  23 itself is enough for the court to reasonably infer that he intended to offend Plaintiff
  24 or knew that such conduct would be offensive to her.
  25         Additionally, Robles v. Agreserves, Inc. was decided on a motion for
  26 summary judgement. See Robles v. Agreserves, Inc., 158 F. Supp. 3d 952, 965 (E.D.
  27 Cal. 2016). Jayo v. King Security Services, Inc. was actually tried. See Jayo v. King
  28 Security Services, Inc. (Cal. Ct. App., Mar. 10, 2016, No. A144341) 2016 WL
                                                 -6-             Case No. 2:19-cv-02956 GW (FFMx)
        PLAINTIFF JUSTINE TANJAYA’S OPPOSITION TO DEFENDANT SOLTIRIOS TETRADIS’ MOTION TO
                                DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 46 Filed 11/18/19 Page 9 of 12 Page ID #:556




   1 912742, at *3. Therefore, these are not appropriate cases for the Court to consider
   2 because the Court is deciding motion to dismiss for failure to state a claim where the
   3 Court examines the pleading itself for factual allegations. See Khoja v. Orexigen
   4 Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018), cert. denied sub nom. Hagan
   5 v. Khoja, 139 S. Ct. 2615, 204 L. Ed. 2d 264 (2019) (court finding that district
   6 courts may only consider materials outside of the pleadings if the extrinsic materials
   7 are judicially noticeable or incorporated by reference).
   8         If anything, the fact that Robles and Jayo were permitted to advance to the
   9 summary judgment stage and trial undermines Defendant Tetradis’ argument that
  10 Plaintiff’s claim for assault should be dismissed at this pleading stage and that
  11 inferring intent from conduct is inappropriate. At a minimum, there are factual
  12 issues here that should be decided by a jury. Consequently, Defendant Tetradis’
  13 argument fails, and the Court should deny his motion.
  14         D. Plaintiff Has Adequately Pled Battery.
  15         For the same reasons Plaintiff has adequately pled an assault claim, she has
  16 pled battery (see section C supra, incorporated herein by reference). “A battery is an
  17 intentional and offensive touching of a person who has not consented to the
  18 touching.” Conte v. Girard Orthopaedic Surgeons Med. Grp., Inc., 107 Cal. App.
  19 4th 1260, 1266 (2003) (citing Rains v. Superior Court, 150 Cal. App. 3d 933, 938
  20 (1984)). The elements are: “(1) defendant touched plaintiff […] with the intent to
  21 harm or offend plaintiff; (2) plaintiff did not consent to the touching; (3) plaintiff
  22 was harmed or offended by defendant’s conduct; and (4) a reasonable person in
  23 plaintiff’s position would have been offended by the touching.” So v. Shin, 212 Cal.
  24 App. 4th 652, 669 (2013).
  25         Defendant appears to contend a lack of intent as to battery. Intent for a
  26 battery claim results is present when an act is done with intent to harm or offend or
  27 if the actor had knowledge that harm or offense will result. Restatement (Second) of
  28 Torts § 18 cmt. e (Am. Law Inst. 1965) (the act must be done “for the purpose of
                                                 -7-             Case No. 2:19-cv-02956 GW (FFMx)
        PLAINTIFF JUSTINE TANJAYA’S OPPOSITION TO DEFENDANT SOLTIRIOS TETRADIS’ MOTION TO
                                DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 46 Filed 11/18/19 Page 10 of 12 Page ID #:557




    1 bringing about a harmful or offensive contact […] or with knowledge that such a
    2 result will, to a substantial certainty, be produced by his act”).
    3         Again, the Court can reasonably infer that all elements are met, and
    4 specifically intent. Defendant stroked Plaintiff’s hand, arms, and back and touched
    5 her legs. (SAC ¶¶ 13, 14, 16, 23.) A jury could reasonably infer that a dean who
    6 sexually touched a student behind closed doors in his office intended to cause an
    7 offensive or harmful contact, or, at the very least, knew that such conduct would be
    8 offensive to the student. (SAC ¶¶ 13–15.) Further, after Defendant Tetradis first
    9 touched Plaintiff, she started crying and tried to move away. However, despite
   10 seeing that she was uncomfortable, Tetradis persisted in touching her. (SAC ¶¶ 14–
   11 16, 23.) Therefore, the Court can reasonably infer Defendant Tetradis’ tortious
   12 intent from his persistent sexual touching. Accordingly, Plaintiff has sufficiently
   13 pled intent.
   14         Further, Defendant Tetradis’ reliance on the same cases cited to support his
   15 motion to dismiss the assault claim is similarly misplaced. Plaintiff incorporates her
   16 arguments in that section, supra, here. Consequently, Defendant Tetradis’ argument
   17 fails, and the Court should deny his motion.
   18         E. Plaintiff Has Adequately Pled That She Is Entitled to Punitive Damages.
   19         Plaintiff may ask for punitive damages where there is evidence of
   20 “oppression, fraud, or malice” by the defendant. Cal. Civ. Code § 3294. Malice is
   21 defined as “conduct which is intended by the defendant to cause injury to the
   22 plaintiff or despicable conduct which is carried on by the defendant with a willful
   23 and conscious disregard of the rights or safety of others.” Id. Oppression is defined
   24 as “despicable conduct that subjects a person to cruel and unjust hardship in
   25 conscious disregard of that person’s rights.” Id. “’Malice’ and ‘oppression’ may be
   26 inferred from the circumstances of a defendant’s conduct.” Zapata v. Neil Jones
   27 Food Co., No. 1:14-cv-02027-EPG, 2016 U.S. Dist. LEXIS 124316, at *38 (E.D.
   28
                                                  -8-             Case No. 2:19-cv-02956 GW (FFMx)
         PLAINTIFF JUSTINE TANJAYA’S OPPOSITION TO DEFENDANT SOLTIRIOS TETRADIS’ MOTION TO
                                 DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 46 Filed 11/18/19 Page 11 of 12 Page ID #:558




    1 Cal. Sep. 12, 2016) (citing Monge v. Superior Court, 176 Cal. App. 3d 503, 511
    2 (1986)) (internal quotation marks omitted).
    3           Here, Plaintiff has pled that Defendant Tetradis touched Plaintiff during the
    4 two meetings that they had in his office behind closed doors—he intentionally
    5 stroked her hand, arms, and back, and touched her legs. (SAC ¶¶ 13, 14, 16, 23.)
    6 Therefore, because the court could reasonably infer malice and oppression from this
    7 conduct, Plaintiff has sufficiently pled punitive damages.
    8           Defendant contends that Plaintiff’s allegations of malice and oppression are
    9 conclusive. (See Tetradis’ MTD 11–13.) However, Defendant Tetradis fails to
   10 explain why a reasonable jury would not be able to infer malice and oppression from
   11 his unconsented sexual touching of the Plaintiff behind closed doors in his office on
   12 two occasions. (SAC ¶¶ 13–16, 21–23) See, e.g., Doe v. City of Newport Beach, No.
   13 SACV1500608JAKKES, 2016 WL 3176605, at *7 (C.D. Cal. May 3, 2016), report
   14 and recommendation adopted, No. SACV1500608JAKKES, 2016 WL 3176556
   15 (C.D. Cal. June 2, 2016) (court denying defendant’s motion to dismiss punitive
   16 damages because court could reasonably infer malice and evil intent from
   17 defendant’s intentional sexual touching).1Therefore, the Court should deny
   18 Defendant Tetradis’ motion to dismiss punitive damages.
   19           F. If the Court Determines That the SAC Is Deficient, Leave Should Be
   20               Granted to Amend.
   21           This Court is well aware of the standards for reviewing motions to dismiss. If
   22
        1
   23     See also MCI Commc’ns Servs., Inc. v. Sec. Paving Co., Inc., No. 115CV01940LJOJLT, 2016
        WL 1436521, at *5 (E.D. Cal. Apr. 12, 2016) (court denying defendant’s motion to dismiss
   24   punitive damages because court could reasonably infer malice from defendant’s intentional
        conduct of damaging the cables). Khan v. 7-Eleven, Inc., No. EDCV1400522DMGPLAX, 2015
   25   WL 12743691, at *2 (C.D. Cal. Sept. 15, 2015) (court finding that plaintiff has adequately alleged
   26   malice and oppression because he alleged that defendants followed him in various vehicles); New
        Box Sols., LLC v. Davis, No. CV 18-5324-RSWL-KSX, 2018 WL 4562764, at *11 (C.D. Cal.
   27   Sept. 18, 2018) (court denying defendants’ motion to dismiss punitive damages because plaintiff
        “pleaded multiple instances of intentional conduct […] that may provide the basis for an award
   28   of punitive damages”).
                                                     -9-             Case No. 2:19-cv-02956 GW (FFMx)
            PLAINTIFF JUSTINE TANJAYA’S OPPOSITION TO DEFENDANT SOLTIRIOS TETRADIS’ MOTION TO
                                    DISMISS SECOND AMENDED COMPLAINT
Case 2:19-cv-02956-GW-FFM Document 46 Filed 11/18/19 Page 12 of 12 Page ID #:559




    1 for any reason the Court finds any deficiencies in the SAC, leave should be granted
    2 to amend.
    3     III.   CONCLUSION
    4        Because the Second Amended Complaint meets the appropriate pleading
    5   standards, the motion to dismiss should be denied with respect to Defendant
    6   Tetradis’ claims for assault and battery.
    7
    8 DATED: November 18, 2019                 THE GILLAM LAW FIRM
    9                                          A Professional Law Corporation
   10
   11                                          /s/ Carol Gillam
   12                                          CAROL L. GILLAM
   13                                          Attorney for Plaintiff Justine Tanjaya
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -10-             Case No. 2:19-cv-02956 GW (FFMx)
         PLAINTIFF JUSTINE TANJAYA’S OPPOSITION TO DEFENDANT SOLTIRIOS TETRADIS’ MOTION TO
                                 DISMISS SECOND AMENDED COMPLAINT
